DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 11 are allowable. The restriction requirement, as set forth in the Office action mailed on 3/24/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7, 8, and 20, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1,3-4,6-8,11-15,17-18,20,22,24,30-31 and 33-34 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the art of record when considered alone or in combination neither renders obvious nor anticipates a medical device having an expanding section including a central portion greater in outer diameter than end portions on both sides of the tubular body in a natural state; a flexibly deformable tubular cover section coupled to an end portion on a proximal side of the expanding section and only covering the expanding section on the proximal side, wherein a maximum outer diameter portion of the expanding section that is not covered by the cover section in an expanded state is greater than a maximum outer diameter of the covered section in the expanded state;  and where a position where the expanding section and the cover section make contact with each other in an expanded state is different from a position where the expanding section and the cover section make contact with each other in a contracted state; in conjunction with the rest of the claimed limitations. 
Specifically, the cited prior art does not teach an expandable member with a cover on a portion of the proximal end where a position where the expanding section and the cover section contacts each other in an expanded state is different from a position where the expanding section and the cover section contacts each other in a contracted state; in conjunction with the rest of the claimed limitations.
Regarding claim 11, the art of record when considered alone or in combination neither renders obvious nor anticipates a medical device having an expanding section including a central portion greater in outer diameter than end portions on both sides of the tubular body in a natural state; a flexibly deformable tubular cover section coupled to an end portion on a proximal side of the expanding section and only covering the expanding section on the proximal side, wherein a maximum outer diameter portion of the expanding section that is not covered by the cover section in an expanded state is greater than a maximum outer diameter of the covered section in the expanded state; wherein a distal-side end portion of the cover section is configured to move proximally relative to the expanding section at a time of transition from the expanded state into a contracted state, and the distal-side end portion of the cover section is configured to move distally relative to the expanding section at the time of transition Attorney Docket No. from the contracted state into the expanded state, in conjunction with the rest of the claimed limitations. 
Specifically, the cited prior art does not teach an expandable member with a cover on a portion of the proximal end wherein a distal-side end portion of the cover section is configured to move proximally relative to the expanding section at a time of transition from the expanded state into a contracted state, and the distal-side end portion of the cover section is configured to move distally relative to the expanding section at the time of transition Attorney Docket No. from the contracted state into the expanded state, in conjunction with the rest of the claimed limitations.
Regarding claim 33, the art of record when considered alone or in combination neither renders obvious nor anticipates a medical device having an expanding section including a central portion greater in outer diameter than end portions on both sides of the tubular body in a natural state; a flexibly deformable tubular cover section coupled to an end portion on a proximal side of the expanding section and only covering the expanding section on the proximal side, wherein a maximum outer diameter portion of the expanding section that is not covered by the cover section in an expanded state is greater than a maximum outer diameter of the covered section in the expanded state, wherein the cover section comprising a cover taper portion tapering toward a distal side of the cover section from the cover proximal portion, and a cover distal portion tapering to a distal end of the cover section, wherein the cover taper portion has an inner diameter and an outer diameter increasing in a taper towards the distal side of the cover section from the cover proximal portion, and the cover distal portion having an inner diameter and an outer diameter increasing in a taper to the distal end of the cover section, and wherein the inner and the outer diameters of the cover distal portion slightly increase, though not so largely as the inner and the outer diameters of the cover taper portion, toward the distal side from the cover taper portion, in conjunction with the rest of the claimed limitations.
Specifically, the cited prior art does not teach an expandable member with a cover on a portion of the proximal end wherein the cover section comprising a cover taper portion tapering toward a distal side of the cover section from the cover proximal portion, and a cover distal portion tapering to a distal end of the cover section, wherein the cover taper portion has an inner diameter and an outer diameter increasing in a taper towards the distal side of the cover section from the cover proximal portion, and the cover distal portion having an inner diameter and an outer diameter increasing in a taper to the distal end of the cover section, and wherein the inner and the outer diameters of the cover distal portion slightly increase, though not so largely as the inner and the outer diameters of the cover taper portion, toward the distal side from the cover taper portion, in conjunction with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771